PRUCO LIFE INSURANCE COMPANY PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUDENTIAL PREMIER® RETIREMENT VARIABLE ANNUITY Supplement, dated January 19, 2016 to Prospectuses dated April 27, 2015 (for Annuities offering Highest Daily Lifetime Income v2.1 Optional Benefits and Annuities offering Highest Daily Lifetime Income v3.0 issued prior to February 1. 2016) and April 30, 2015 (for Annuities issued prior to February 25, 2013) This Supplement should be read and retained with the Prospectus for your Annuity. This supplement is intended to update certain information in the Prospectus for the variable annuity you own and is not intended to be a prospectus or offer for any other variable annuity listed here that you do not own. If you would like another copy of the current Prospectus, please call us at 1-888-PRU-2888 or visit www.prudentialannuities.com. We are issuing this supplement to reflect additional variable investment options that invest in the Portfolios listed below. If your Annuity does not include an optional living benefit, these variable investment options will become available on February 1, 2016. These variable investment options are not available if you have an optional living benefit. I. PORTFOLIO LISTING AT THE FRONT OF YOUR PROSPECTUS A. For Prospectuses dated April 27, 2015 (for Annuities offering Highest Daily Lifetime Income v2.1 Optional Benefits and Annuities offering Highest Daily Lifetime Income v3.0 issued prior to February 1, 2016), the list of Portfolios at the front of your Prospectus is amended to include the names of the following Portfolios, which are only available if you do not purchase any optional living benefit. Advanced Series Trust AST AB Global Bond Portfolio AST BlackRock Multi-Asset Income Portfolio AST Columbia Adaptive Risk Allocation Portfolio AST Emerging Managers Diversified Portfolio AST FQ Absolute Return Currency Portfolio AST Franklin Templeton K2 Global Absolute Return Portfolio AST Goldman Sachs Global Growth Allocation Portfolio AST Goldman Sachs Global Income Portfolio AST Goldman Sachs Strategic Income Portfolio AST Ivy Asset Strategy Portfolio AST Jennison Global Infrastructure Portfolio AST Managed Alternatives Portfolio AST Managed Equity Portfolio AST Managed Fixed Income Portfolio AST Morgan Stanley Multi-Asset Portfolio AST Neuberger Berman Long/Short Portfolio AST Prudential Flexible Multi-Strategy Portfolio AST QMA International Core Equity Portfolio AST T. Rowe Price Diversified Real Growth Portfolio AST Wellington Management Global Bond Portfolio AST Wellington Management Real Total Return Portfolio BlackRock Variable Series Funds, Inc. BlackRock Global Allocation V.I. Fund (Class III) JPMorgan Insurance Trust JPMorgan Insurance Trust Income Builder Portfolio (Class 2) B. For Prospectuses dated April 30, 2015 (for Annuities issued prior to February 25, 2013), the list of Portfolios at the front of your Prospectus is amended to include the names of the following Portfolios, which are only available if you do not purchase any optional living benefit. Advanced Series Trust AST AB Global Bond Portfolio4 AST BlackRock Multi-Asset Income Portfolio4 AST Columbia Adaptive Risk Allocation Portfolio4 AST Emerging Managers Diversified Portfolio4 AST FQ Absolute Return Currency Portfolio4 AST Franklin Templeton K2 Global Absolute Return Portfolio4 AST Goldman Sachs Global Growth Allocation Portfolio4 AST Goldman Sachs Global Income Portfolio4 AST Goldman Sachs Strategic Income Portfolio4 AST Ivy Asset Strategy Portfolio4 AST Jennison Global Infrastructure Portfolio4 AST Managed Alternatives Portfolio4 AST Managed Equity Portfolio4 AST Managed Fixed Income Portfolio4 AST Morgan Stanley Multi-Asset Portfolio4 AST Neuberger Berman Long/Short Portfolio4 AST Prudential Flexible Multi-Strategy Portfolio4 AST QMA International Core Equity Portfolio4 AST T. Rowe Price Diversified Real Growth Portfolio4 AST Wellington Management Global Bond Portfolio4 AST Wellington Management Real Total Return Portfolio4 BlackRock Variable Series Funds, Inc. BlackRock Global Allocation V.I. Fund (Class III)4 JPMorgan Insurance Trust JPMorgan Insurance Trust Income Builder Portfolio (Class 2)4 (4) Not available if you purchase any optional living benefit. II. AMENDMENT OF THE UNDERLYING MUTUAL FUND PORTFOLIO ANNUAL EXPENSES TABLE We have amended the “Underlying Mutual Fund Portfolio Annual Expenses” table in “Summary of Contract Fees and Charges” to include the additional Portfolios, as detailed below. UNDERLYING MUTUAL FUND PORTFOLIO ANNUAL EXPENSES (as a percentage of the average net assets of the underlying Portfolios) For the year ended December31, 2014 FUNDS Total BrokerFees Acquired Annual NetAnnual Distribution Dividend andExpenses Portfolio Portfolio Fee Waiver Fund Management Other (12b-1) Expenseon on Short Fees & Operating orExpense Operating Fees Expenses Fees Short Sales Sales Expenses Expenses Reimbursement Expenses AST AB Global Bond Portfolio* 0.62% 0.03% 0.25% 0.00% 0.00% 0.00% 0.90% 0.00% 0.90% AST BlackRock Multi-Asset Income Portfolio* 0.78% 2.32% 0.25% 0.00% 0.00% 0.41% 3.76% 2.61% 1.15% AST Columbia Adaptive Risk Allocation Portfolio* 0.94% 0.06% 0.25% 0.00% 0.00% 0.03% 1.28% 0.00% 1.28% AST Emerging Managers Diversified Portfolio* 0.74% 0.10% 0.25% 0.00% 0.00% 0.00% 1.09% 0.02% 1.07% AST FQ Absolute Return Currency Portfolio* 0.83% 2.67% 0.25% 0.00% 0.00% 0.00% 3.75% 2.53% 1.22% AST Franklin Templeton K2 Global Absolute Return Portfolio* 0.78% 3.13% 0.25% 0.00% 0.00% 0.11% 4.27% 3.08% 1.19% AST Goldman Sachs Global Growth Allocation Portfolio* 0.78% 2.80% 0.25% 0.00% 0.00% 0.40% 4.23% 3.04% 1.19% AST Goldman Sachs Global Income Portfolio* 0.62% 0.05% 0.25% 0.00% 0.00% 0.00% 0.92% 0.00% 0.92% AST Goldman Sachs Strategic Income Portfolio 0.70% 0.04% 0.25% 0.00% 0.00% 0.00% 0.99% 0.00% 0.99% AST Ivy Asset Strategy Portfolio* 0.89% 0.07% 0.25% 0.00% 0.00% 0.00% 1.21% 0.00% 1.21% AST Jennison Global Infrastructure Portfolio* 0.83% 2.72% 0.25% 0.00% 0.00% 0.00% 3.80% 2.54% 1.26% AST Managed Alternatives Portfolio* 0.15% 0.06% 0.00% 0.00% 0.07% 1.31% 1.59% 0.05% 1.54% AST Managed Equity Portfolio* 0.15% 10.61% 0.00% 0.00% 0.00% 1.11% 11.87% 10.62% 1.25% AST Managed Fixed Income Portfolio* 0.15% 5.45% 0.00% 0.00% 0.00% 0.81% 6.41% 5.16% 1.25% AST Morgan Stanley Multi-Asset Portfolio* 1.04% 0.18% 0.25% 0.00% 0.00% 0.00% 1.47% 0.05% 1.42% AST Neuberger Berman Long/Short Portfolio* 1.04% 0.13% 0.25% 0.00% 0.24% 0.00% 1.66% 0.00% 1.66% AST Prudential Flexible Multi-Strategy Portfolio* 0.98% 2.63% 0.25% 0.00% 0.00% 0.98% 4.84% 3.36% 1.48% AST QMA International Core Equity Portfolio* 0.72% 0.05% 0.25% 0.00% 0.00% 0.00% 1.02% 0.03% 0.99% AST T. Rowe Price Diversified Real Growth Portfolio* 0.73% 6.01% 0.25% 0.00% 0.00% 0.05% 7.04% 5.99% 1.05% AST Wellington Management Global Bond Portfolio* 0.62% 0.05% 0.25% 0.00% 0.00% 0.00% 0.92% 0.00% 0.92% AST Wellington Management Real Total Return Portfolio* 1.04% 0.15% 0.25% 0.00% 0.00% 0.00% 1.44% 0.02% 1.42% BlackRock Global Allocation V.I. Fund (Class III)* 0.62% 0.24% 0.25% N/A N/A 0.00% 1.11% 0.13% 0.98% JPMorgan Insurance Trust Income Builder Portfolio (Class 2)* 0.45% 1.07% 0.25% N/A N/A 0.08% 1.85% 0.92% 0.93% *See notes immediately below for important information about this fund. AST AB Global Bond Portfolio The Portfolio will commence operations on or about July 13, 2015. Estimate based in part on assumed average daily net assets of $1.4 billion for the Portfolio for the fiscal period ending December 31, 2015. AST BlackRock Multi-Asset Income Portfolio The Manager has contractually agreed to waive a portion of its investment management fee and/or reimburse certain expenses of the Portfolio so that the Portfolio’s investment management fees (after management fee waiver) and other expenses (including net distribution fees, acquired fund fees and expenses due to investments in underlying portfolios of the Trust and underlying portfolios managed or subadvised by the subadviser, and excluding taxes, interest, brokerage commissions and any other acquired fund fees and expenses not mentioned above) do not exceed 1.13% of the Portfolio’s average daily net assets. This arrangement may not be terminated prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. AST Columbia Adaptive Risk Allocation Portfolio The Portfolio will commence operations on or about July 13, 2015. Estimate based in part on assumed average daily net assets of $250 million for the Portfolio for the fiscal period ending December 31, 2015. AST Emerging Managers Diversified Portfolio The Portfolio will commence operations on or about July 13, 2015. Estimate based in part on assumed average daily net assets of $250 million for the Portfolio for the fiscal period ending December 31, 2015.The Investment Manager has contractually agreed to waive a portion of its investment management fees and/or reimburse certain expenses for the Portfolio so that the Portfolio’s investment management fees plus other expenses (exclusive in all cases of taxes, interest, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses) do not exceed 1.07% of the Portfolio’s average daily net assets through June 30, 2016. The expense limitation may not be terminated or modified prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. AST FQ Absolute Return Currency Portfolio The Manager has contractually agreed to waive a portion of its investment management fee and/or reimburse certain expenses of the Portfolio so that the Portfolio’s investment management fees (after any fee waiver) and other expenses (including distribution fees, and excluding taxes, interest and brokerage commissions) do not exceed 1.22% of the Portfolio’s average daily net assets. This arrangement may not be terminated prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. AST Franklin Templeton K2 Global Absolute Return Portfolio The Manager has contractually agreed to waive a portion of its investment management fee and/or reimburse certain expenses of the Portfolio so that the Portfolio’s investment management fees (after management fee waiver) and other expenses (including net distribution fees, acquired fund fees and expenses due to investments in underlying portfolios of the Trust and underlying portfolios managed or subadvised by the subadviser, and excluding taxes, interest, brokerage commissions and any other acquired fund fees and expenses not mentioned above) do not exceed 1.17% of the Portfolio’s average daily net assets. This arrangement may not be terminated prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. AST Goldman Sachs Global Growth Allocation Portfolio The Manager has contractually agreed to waive a portion of its investment management fee and/or reimburse certain expenses of the Portfolio so that the Portfolio’s investment management fees (after management fee waiver) and other expenses (including net distribution fees, acquired fund fees and expenses due to investments in underlying portfolios of the Trust and underlying portfolios managed or subadvised by the subadviser, and excluding taxes, interest, brokerage commissions and any other acquired fund fees and expenses not mentioned above) do not exceed 1.19% of the Portfolio’s average daily net assets. This arrangement may not be terminated prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. AST Goldman Sachs Global Income Portfolio The Portfolio will commence operations on or about July 13, 2015. Estimate based in part on assumed average daily net assets of $1.4 billion for the Portfolio for the fiscal period ending December 31, 2015. AST Ivy Asset Strategy Portfolio The Portfolio will commence operations on or about July 13, 2015. Estimate based in part on assumed average daily net assets of $250 million for the Portfolio for the fiscal period ending December 31, 2015. AST Jennison Global Infrastructure Portfolio The Manager has contractually agreed to waive a portion of its investment management fee and/or reimburse certain expenses of the portfolio so that the Portfolio’s investment management fees (after any fee waiver) and other expenses (including distribution fees, and excluding taxes, interest and brokerage commissions) do not exceed 1.26% of the Portfolio’s average daily net assets. This arrangement may not be terminated prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. AST Managed Alternatives Portfolio The Portfolio will commence operations on or about July 13, 2015. Estimate based in part on assumed average daily net assets of $250 million for the Portfolio for the fiscal period ending December 31, 2015. The Investment Manager has contractually agreed to waive a portion of its investment management fees and/or reimburse certain expenses for the Portfolio so that the Portfolio’s investment management fee plus other expenses (exclusive in all cases of taxes, interest, brokerage commissions and extraordinary expenses) plus Underlying Portfolio (as defined below) fees and expenses (excluding dividends on securities sold short and brokers fees and expenses on short sales) does not exceed 1.47% of the Portfolio’s average daily net assets through June 30, 2016. The waiver in the table above is 0.05%, rather than 0.12%, because the waiver does not apply to 0.07% of the acquired fund fees and expenses, which accounts for dividend expenses and broker fees and expenses on short sales at the Underlying Portfolio level. This arrangement may not be terminated or modified prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. AST Managed Equity Portfolio The Manager has contractually agreed to waive a portion of its investment management fee and/or reimburse certain expenses of the portfolio so that the Portfolio’s investment management fees (after any fee waiver) and other expenses (including acquired fund fees and expenses due to investments in underlying portfolios of the Trust, and excluding taxes, interest and brokerage commissions) do not exceed 1.25% of the Portfolio’s average daily net assets. This arrangement may not be terminated or modified prior to June 30, 2016, and may be discontinued or modified thereafter. The decision on whether to renew, modify or discontinue the arrangement after June 30, 2016 will be subject to review by the Manager and the Trust’s Board of Trustees. AST Managed Fixed Income Portfolio The Manager has contractually agreed to waive a portion of its investment management fee and/or reimburse certain expenses of the Portfolio so that the Portfolio’s investment management fees (after management fee waiver) and other expenses (including acquired fund fees and expenses due to investments in underlying portfolios of the Trust, and excluding taxes, interest and brokerage commissions) do not exceed 1.25% of the Portfolio’s average daily net assets. This arrangement may not be terminated or modified prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. AST Morgan Stanley Multi-Asset Portfolio The Portfolio will commence operations on or about July 13, 2015. Estimate based in part on assumed average daily net assets of $100 million for the Portfolio for the fiscal period ending December 31, 2015. The Investment Manager has contractually agreed to waive a portion of its investment management fees and/or reimburse certain expenses for the Portfolio so that the Portfolio’s investment management fees plus other expenses (exclusive in all cases of taxes, interest, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses) do not exceed 1.42% of the Portfolio’s average daily net assets through June 30, 2016. The expense limitation may not be terminated or modified prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. AST Neuberger Berman Long/Short Portfolio The Portfolio will commence operations on or about July 13, 2015. Estimate based in part on assumed average daily net assets of $100 million for the Portfolio for the fiscal period ending December 31, 2015. AST Prudential Flexible Multi-Strategy Portfolio The Manager has contractually agreed to waive a portion of its investment management fee and/or reimburse certain expenses of the portfolio so that the Portfolio’s investment management fees (after management fee waiver) and other expenses (including net distribution fees, acquired fund fees and expenses due to investments in underlying portfolios of the Trust, and excluding taxes, interest and brokerage commissions) do not exceed 1.48% of the Portfolio’s average daily net assets. This arrangement may not be terminated prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. AST QMA International Core Equity Portfolio The Manager has contractually agreed to waive a portion of its investment management fee and/or reimburse certain expenses of the Portfolio so that the Portfolio’s investment management fees (after any fee waiver) and other expenses (including distribution fees, and excluding taxes, interest brokerage commissions, acquired fund fee and expenses, and extraordinary expenses) do not exceed 0.995% of the Portfolio’s average daily net assets. This arrangement may not be terminated prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. AST T. Rowe Price Diversified Real Growth Portfolio The Manager has contractually agreed to waive a portion of its investment management fee and/or reimburse certain expenses of the Portfolio so that the Portfolio’s investment management fees (after management fee waiver) and other expenses (including net distribution fees, acquired fund fees and expenses due to investments in underlying portfolios of the Trust and underlying portfolios managed or subadvised by the subadviser, and excluding taxes, interest, brokerage commissions and any other acquired fund fees and expenses not mentioned above) do not exceed 1.05% of the Portfolio’s average daily net assets. This arrangement may not be terminated without the prior approval of the Trust’s Board of Trustees. AST Wellington Management Global Bond Portfolio The Portfolio will commence operations on or about July 13, 2015. Estimate based in part on assumed average daily net assets of $1.4 billion for the Portfolio for the fiscal period ending December 31, 2015. AST Wellington Management Real Total Return Portfolio The Portfolio will commence operations on or about July 13, 2015. Estimate based in part on assumed average daily net assets of $100 million for the Portfolio for the fiscal period ending December 31, 2015.The investment manager has contractually agreed to waive a portion of its investment management fees and/or reimburse certain expenses for the Portfolio so that the Portfolio’s investment management fees plus other expenses (exclusive in all cases of taxes, interest, brokerage commissions, acquired fund fees and expenses, and extraordinary expenses) do not exceed 1.42% of the Portfolio’s average daily net assets through June 30, 2016. The expense limitation may not be terminated or modified prior to June 30, 2016 without the prior approval of the Trust’s Board of Trustees. BlackRock Global Allocation V.I. Fund (Class III) As described in the “Management of the Funds” section of the Fund’s prospectus, BlackRock has contractually agreed to waive and/or reimburse fees or expenses in order to limit Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursements (excluding Dividend Expense, Interest Expense, Acquired Fund Fees and Expenses and certain other Fund expenses) to 1.25% (for Class I Shares), 1.40% (for Class II Shares), and 1.50% (for Class III Shares) of average daily net assets until May 1, 2016. BlackRock has also contractually agreed to reimburse fees in order to limit certain operational and recordkeeping fees to 0.07% (for Class I Shares), 0.07% (for Class II Shares), and 0.07% (for Class III Shares) of average daily net assets until May 1, 2015. Each of these contractual agreements may be terminated upon 90 days’ notice by a majority of the non-interested directors of the Fund or by a vote of a majority of the outstanding voting securities of the Fund. JPMorgan Insurance Trust Income Builder Portfolio (Class 2) “Other Expenses” and “Acquired Fund Fees and Expenses” are based on estimated amounts for the current fiscal year. The Portfolio’s adviser, distributor and administrator (the Service Providers) have contractually agreed to waive fees and/or reimburse expenses to the extent Total Annual Fund Operating Expenses of Class 2 Shares (excluding Acquired Fund Fees and Expenses, dividend expenses related to short sales, interest, taxes, expenses related to litigation and potential litigation, extraordinary expenses and expenses related to the Board of Trustees’ deferred compensation plan) exceed 0.85% of their average daily net assets. This contract cannot be terminated prior to May 1, 2016, at which time the Service Providers will determine whether or not to renew or revise it. III. AMENDMENTS TO THE “INVESTMENT OPTIONS” SECTION A. For Annuities issued by Pruco Life Insurance Company of New Jersey and for Annuities issued by Pruco Life Insurance Company prior to February 25, 2013, the fourth, fifth and sixth paragraphs of the “Variable Investment Option” section are replaced by the following paragraph. For Annuities issued by Pruco Life Insurance Company offering Highest Daily Lifetime Income v2.1 Optional Benefits and Annuities offering Highest Daily Lifetime Income v3.0 issued prior to February 1, 2016, the fourth and fifth paragraphs of the “Variable Investment Option” section are replaced by the following paragraph. This Annuity offers Portfolios managed by AST Investment Services, Inc. and/or Prudential Investments LLC, both of which are affiliated companies of Pruco Life (“Affiliated Portfolios”) and Portfolios managed by companies not affiliated with Pruco Life ("Unaffiliated Portfolios"). Pruco Life and its affiliates (“Prudential Companies”) receive fees and payments from both the Affiliated Portfolios and the Unaffiliated Portfolios. Generally, Prudential Companies receive revenue sharing payments from the Unaffiliated Portfolios. We consider the amount of these fees and payments when determining which portfolios to offer through the Annuity. Affiliated Portfolios may provide Prudential Companies with greater fees and payments than Unaffiliated Portfolios. Because of the potential for greater profits earned by the Prudential Companies with respect to the Affiliated Portfolios, we have an incentive to offer Affiliated Portfolios over Unaffiliated Portfolios. As indicated next to each Portfolio's description in the table that follows, each Portfolio has one or more subadvisers that conduct day to day management. We have an incentive to offer Portfolios with certain subadvisers, either because the subadviser is a Prudential Company or because the subadviser provides payments or support, including distribution and marketing support, to the Prudential Companies. We may consider those subadviser factors in determining which portfolios to offer under the Annuities. Also, in some cases, we offer Portfolios based on the recommendations made by selling broker-dealer firms. These firms may receive payments from the Portfolios they recommend and may benefit accordingly from allocations of Account Value to the sub-accounts that invest in these Portfolios. Please see "Other Information" under the heading concerning "Fees and Payments Received by Pruco Life" or “Fees and Payments Received by Pruco Life of New Jersey” for more information about fees and payments we may receive from underlying Portfolios and/or their affiliates. In addition, we may consider whether the Portfolio’s objectives and investment strategies create additional risk to us in light of the guaranteed benefits provided by the Annuity. GENPRODSUP6 B. We have amended the “Investment Objectives” table in “Investment Options” to include the additional Portfolios, as detailed below. PORTFOLIO NAME INVESTMENT OBJECTIVES PORTFOLIO ADVISER/SUBADVISER(S) AST AB Global Bond Portfolio Seeks to generate current income consistent with preservation of capital. AllianceBernstein L.P. AST BlackRock Multi-Asset Income Portfolio Seeks to maximize current income with consideration for capital appreciation. BlackRock Financial Management, Inc. AST Columbia Adaptive Risk Allocation Portfolio Pursues consistent total returns by seeking to allocate risks across multiple asset classes. Columbia Management Investment Advisers, LLC AST Emerging Managers Diversified Portfolio Seeks total return. Dana Investment Advisors, Inc. Longfellow Investment Management Co. LLC. Prudential Investments LLC AST FQ Absolute Return Currency Portfolio Seeks absolute returns not highly correlated with any traditional asset class. First Quadrant, L.P. AST Franklin Templeton K2 Global Absolute Return Portfolio Seeks capital appreciation with reduced market correlation. K2/D&S Management Co., L.L.C. Franklin Advisers, Inc. Templeton Global Advisers Limited AST Goldman Sachs Global Growth Allocation Portfolio Seeks total return made up of capital appreciation and income. Goldman Sachs Asset Management, L.P. AST Goldman Sachs Global Income Portfolio Seeks high total return, emphasizing current income and, to a lesser extent, providing opportunities for capital appreciation. Goldman Sachs Asset Management International AST Goldman Sachs Strategic Income Portfolio Seeks total return. Goldman Sachs Asset Management, L.P. AST Ivy Asset Strategy Portfolio Seeks total return. Ivy Investment Management Company AST Jennison Global Infrastructure Portfolio Seeks total return. Jennison Associates LLC AST Managed Alternatives Portfolio Seeks long-term capital appreciation with a focus on downside protection. Prudential Investments LLC AST Managed Equity Portfolio Seeks to provide capital appreciation. Prudential Investments LLC Quantitative Management Associates, LLC AST Managed Fixed Income Portfolio Seeks total return. Prudential Investments LLC Quantitative Management Associates LLC AST Morgan Stanley Multi-Asset Portfolio Seeks total return. Morgan Stanley Investment Management, Inc. AST Neuberger Berman Long/Short Portfolio Seeks long term capital appreciation with a secondary objective of principal preservation. Neuberger Berman Management LLC AST Prudential Flexible Multi-Strategy Portfolio Seeks to provide capital appreciation. Jennison Associates LLC Prudential Investment Management, Inc. Quantitative Management Associates LLC AST QMA International Core Equity Portfolio Seeks long-term capital appreciation. Quantitative Management Associates LLC AST T. Rowe Price Diversified Real Growth Portfolio Seeks long-term capital appreciation and secondarily, income. T. Rowe Price Associates, Inc. T. Rowe Price International Ltd T. Rowe Price International Ltd – Tokyo T. Rowe Price Hong Kong Limited AST Wellington Management Global Bond Portfolio Seeks to provide consistent excess returns over the Barclays Global Aggregate Bond Index (USD Hedged). Wellington Management Company LLP AST Wellington Management Real Total Return Portfolio Seeks long-term real total return. Wellington Management Company LLP BlackRock Global Allocation V.I. Fund (Class III) Seeks high total investment return. BlackRock Advisors, LLC JPMorgan Insurance Trust Income Builder Portfolio (Class 2) Seeks to maximize income while maintaining prospects for capital appreciation. J.P. Morgan Investment Management Inc. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. GENPRODSUP6
